Citation Nr: 1216337	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from October 1971 to February 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified in support of his claim at an April 1999 RO hearing and a transcript of that hearing is on file. 

A July 1999 Board decision denied service connection for PTSD on the basis that the claim was not well grounded.  Reconsideration of that decision was denied in December 1999.  The Veteran appealed the July 1999 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion, vacated that decision by a January 2001 Order and remanded the case for compliance with the recently enacted Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009) (which eliminated the requirement of a well grounded claim). 

The Board remanded the case in August 2001 to attempt to obtain from the Veteran additional information as to postservice psychiatric treatment and to afford the Veteran a VA psychiatric examination.  

A transcript of the Veteran's testimony in support of his claim at the RO before the undersigned Veterans Law Judge in June 2002 is on file.  At the hearing he withdrew claims for service connection for a bilateral foot disability and for a right ankle disability.  See page 9 of the transcript of that hearing. 

In August 2002 the Board undertook additional development under the then existent authority provided under 38 C.F.R. § 19.9(a)(2) to obtain VA treatment records, records of the Social Security Administration (SSA), and to obtain information and to attempt to confirm an inservice stressor (a plane crash in Spain).  The Board again remanded the case in August 2003, at which time it was noted that, in light of recent case law, the procedures used for Board development in August 2002 were no longer valid.  The Board remanded the case in August 2003 for further VCAA compliance, to obtain VA treatment records, to obtain from the Veteran additional information about his stressor, make further efforts to confirm the stressor, and afford him a VA psychiatric examination to determine if he had PTSD.  

Thereafter, a March 2007 Board decision denied service connection for a left ankle disability and again remanded the claim for service connection for a psychiatric disorder for additional VCAA compliance pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and to again attempt to verify the Veteran's alleged stressor by providing the appropriate agency with inclusive dates for a search (since a past search had been limited to the stressor having taken place on a specific day).  The Board again remanded the case in June 2009 to provide the appropriate agency with additional information (the location of the plane crash). In August 2009 that agency confirmed that a plane crashed on August 28, 1973, (and not in 1974) with only one survivor, corroborating the Veteran's alleged stressor.  

In September 2010 the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed that decision to the Court which, pursuant to a Joint Motion for Remand (JMR), vacated that September 2010 Board decision by a June 2011 Order and remanded the case for compliance with that JMR.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the JMR it was noted that in Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009) it was held that multiple medical diagnoses that differ from the claimed condition do not necessarily represent wholly disparate claims.  Rather, a claim for a particular mental condition may not be limited only to that diagnosis, but may be considered as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Id. at 5.  

The JMR noted that there were multiple psychiatric diagnoses other than PTSD of record and stated that the Board had failed to analyze whether any of the disorders other than PTSD could be service-connected.  Specifically, the JMR noted diagnoses in April 1997 of dysthymia; in April and May 2000 of major depression; in June 2001 of schizoaffective disorder; in December 2001 of schizoaffective disorder; in June 2006 of a psychotic disorder, not otherwise specified; and in November 2006 of dysthymic disorder.  

The JMR further indicated that an August 2001 Board remand requested an examination to determine the nature and etiology of any psychiatric disorder which might be diagnosed, and requested that all medical opinions be reconciled with other relevant opinions.  However, the examination that was obtained, in December 2001 and which diagnosed a schizoaffective disorder, depressed type, did not describe the etiology of that disorder.  Also, a June 2006 VA examiner had diagnosed a psychotic disorder but had also not explained the etiology of that condition.  

Thus, the JMR stated, citing Stegall v. West, 11 Vet. App. 268, 271 (1998), that on remand the Board was to reconsider whether the VA examinations of record complied with the August 2001 Board remand and provide adequate reasons or bases regarding its various findings, or schedule the Veteran for an examination that substantially complied with the August 2001 Board remand.  

In this regard, the Board observes that the JMR did not state that there was any violation or failure to comply with the Veterans Claims Assistance Act of 2002 (VCAA) in providing notice to the Veteran of what was needed to substantiate the claim nor any other violation of the duty to assist under the VCAA other than as described above.  

The Veteran, via his attorney, has submitted into evidence a March 2012 report of December 2011 psychological assessment of the Veteran in December 2011 by a licensed clinical psychologist, E. N., Ph.D.  However, the Board notes that initial RO consideration of this evidence was not waived.  It was alleged that this report was sufficiently complete and adequate that it should be accepted without confirmation by VA examination, pursuant to 38 U.S.C.A. § 5125.  

In National Organization of Veterans' Advocates, et. al. v. Shinseki, 669 F.3d 1340 (Fed.Cir. Jan. 20, 2012) the Federal Circuit upheld the requirement in the newly added 38 C.F.R. § 3.304(f)(e) that in claims for service connection for PTSD based on fear of hostile military or terrorist activity there must be a VA psychologist or VA psychiatrist, or one contracted by VA, who determines and confirms whether the claimed stressor supports of the diagnosis of PTSD.  It was alleged that not allowing private examiners to do so violated a number of statutes and regulations; however, the Federal Circuit held that there was no such violation and upheld this portion of 38 C.F.R. § 3.304(f)(3).  

In National Organization of Veterans' Advocates, et. al. v. Shinseki, 669 F.3d 1340 (Fed.Cir. Jan. 20, 2012) it was stated that:

The key word in the statute is "may."  The VA "may" accept a private physician's report, but it does not have to. ... To the extent Petitioners contend that the VA must consider private practitioner's reports in all circumstances, Congress has directly addressed that issue here and concluded only that the VA "may" accept such reports.  Also, the new rule does not require a VA confirmation of a medical examination by a private practitioner.  As such, the rule is not in direct conflict with § 5125. 

In this case, given that initial RO consideration of the newly submitted evidence was not waived; and in light of the instructions in the JMR; and additionally, the observation in the report of the private December 2011 psychological assessment that the Veteran had "a history of presenting with a wide range of post-traumatic, anxiety, depressive, and psychotic symptoms that pose diagnostic dilemmas for evaluators", the Board finds that remand of the case is the most appropriate course of action.  

The report of the private 2011 psychological assessment reported the extensive testing of the Veteran and the credentials of the private evaluator.   The report noted that the claim file had been reviewed and that exaggeration of symptoms, poor insight, and psychosis were all likely contributing to the Veteran's presentation.  A history of three preservice traumatic events were reported; which were a physical assault of the Veteran by a gang when he was 12; a serious car accident in 1966, and having witnessed a fire that was "not noted in any previous medical record."  Also, it was also indicated that he had experienced both an earthquake and a hurricane which were "not noted in any previous medical record."  [It was not reported when the fire, earthquake, and hurricane had occurred, i.e., prior to, during, or after service.]    Of the traumatic events, only 3 met the requirement for PTSD, i.e., the car accident in1966, the plane crash during service; and combat duties in general.  He met the criteria for PTSD only in relation to the plane crash incident and the symptoms had existed intermittently since service, rose to a problematic level in the late 1990s, and intensified in 2000.  

In addressing the Veteran's unusual symptoms, the private 2011 psychological assessment report indicated that these especially occurred when the Veteran was extremely depressed.  His auditory hallucinations appeared to always be concurrent with depressive symptom, some of which were trauma-related and some of which were more generalized.  It was felt that he clearly had a major depressive disorder and even when removing two of the symptoms of this disorder which overlapped with PTSD criteria, he still met the criteria for depression.  It was stated that he became disorganized when severely depressed and the symptoms might be consistent with psychosis or persecutory ideation.  Further, the Veteran's coping and presentation style contributed to his diagnostic dilemma because he was not always able to reliably discuss his experiences due to a tendency to deny difficulties until they were overwhelming.  

The private evaluator in 2011 agreed with a diagnostic formulation rendered in 2000 but further amplified it, stating that the Veteran had a history of managing distress through somatization.  His service-connected irritable bowel syndrome (IBS) which began in August 1974 (and which was the basis for his medical discharge) and his suspension from flying in December 1974 were both after the inservice plane crash in August 1973.  Evaluations of his performance from July 1973 to July 1974 revealed excellent adjustment but he might have channeled his distress into gastrointestinal (GI) problems that emerged over time until his IBS was diagnosed.  This was consistent with psychological tests.  As to his later psychiatric course, beginning in the late 1990s, it was unclear the degree to which his concentration difficulties were due directly to mental health symptoms or the side effects of medication to address his symptoms.  

The private evaluator in 2011 opined that the Veteran had both PTSD and a major depressive disorder, with psychotic features.  While psychotic processes were present, they were best explained in the context of the Veteran's depression and PTSD.  The evaluator was confident that the PTSD difficulties were more likely than not related to military service.  With respect to the Veteran's depressive symptoms, only the symptom of guilt could be linked with confidence, i. e., more than 50 percent probable, as occurring during service.  It was further stated, as to etiology, that "[a]s in most cases of disorder [sic], there is seldom one cause to psychiatric conditions."  Pre-existing biological vulnerabilities, copying styles and environmental stressors usually were combined.  Nevertheless, the "content of all of [the Veteran's] symptoms of PTSD and one of his depression symptoms are related to his military experience."  As to depression, the Veteran's precursors and copying style, exhibited during service, more likely than not set the stage for the development of depression but it was not exhibited in full until much later in his life.  It was felt that the Veteran did not met the criteria for a schizoaffective disorder but if he had that disorder, only the guilt symptoms of the mood disorder might have occurred during military service.  Thus, it was less likely than not that these difficulties emerged directly from military service, although his IBS may have more likely than not set the stage for his development of the mood symptoms of this disorder.  Lastly, it was stated that the Veteran endorsed typical patterns of PTSD responses, and his symptoms of PTSD had been consistent over time and across evaluators.  Thus, it was unlikely that he was fabricating his experience.  The onset of IBS within a year of the plane crash also suggested that he experienced somatic responses to the event at that time.  It was more likely than not that this experience of the untimely death of a friend in the plane crash had played a role in his current difficulties in adaption.  The final diagnoses were PTSD and a major depressive disorder with recurrent psychotic features.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to contact the Veteran and his attorney to determine when the stressors of having witnessed a fire and having experienced an earthquake and a hurricane occurred.  If any of these events occurred during the Veteran's military service, take the appropriate steps to verify, if possible, the occurrence of these events.  All leads should be followed-up.  

2.  The Veteran should be scheduled to undergo a VA psychiatric examination to determine (a) whether or not he has PTSD and, if so, (b) whether it is related to his military service; and (c) to determine the nature and etiology of any psychiatric disorders, other than PTSD, with which he may be diagnosed and whether any such psychiatric disorder(s) are related to his military service.  

In particular, the examiner should attempt to resolve the multiple diagnoses in this case, and the various medical opinions as to the Veteran's psychiatric disorder(s) should be reconciled.  

Also, the etiology of each acquired psychiatric disorder that the Veteran may now have should be explained.  

The Veteran's claims file must be made available to the examiner for review in conjunction with the scheduled examination.  Any and all studies and/or tests should be performed.  If the Veteran is not found to have PTSD, the examiner should so indicate.  The examiner is requested to provide a complete rationale for all opinions expressed in the typewritten examination report.  In addition, as stated, any medical opinions offered must be reconciled with all other relevant medical opinions of record.  

If any diagnosis or opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

3.  Upon completion of the foregoing, the RO should adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on the merits.  If the benefit sought is not granted, the Veteran and his attorney should be provided with a Supplemental Statement of the Case, and should be afforded an opportunity to respond before the case is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



